   Case: 4:20-cv-01694-PLC Doc. #: 9 Filed: 02/09/21 Page: 1 of 1 PageID #: 32




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                      )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:20-cv-01694-PLC
                                                 )
MISSOURI DEPARTMENT                              )
OF CORRECTIONS, et al.,                          )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Joseph Michael Devon Engel for

leave to proceed in forma pauperis on appeal. (Docket No. 7). The motion is unsigned.

Nevertheless, it would be futile to give plaintiff the opportunity to correct the omission of his

signature. On January 22, 2021, when the Court dismissed plaintiff’s case, it certified in writing

that an appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3). It is not now apparent

that plaintiff seeks appellate review of any issue that is not frivolous. See Coppedge v. United

States, 369 U.S. 438, 445 (1962). The Court will therefore deny the motion.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal (Docket No. 7) is DENIED.

       Dated this 9th day of February, 2021.




                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
